335 F.2d 281
118 U.S.App.D.C. 246
Rebecca Simon WOLFSOHN, Executrix of the Estate of JoelDavid Wolfsohn, deceased, Appellant,v.Gregory HANKIN et al., Appellees.
No. 17449.
United States Court of Appeals District of Columbia Circuit.
May 6, 1964, Motion for Rehearing en Banc Denied June 23,1964, Certiorari Denied Dec. 14, 1964, See 85S.Ct. 437.

Mr. Fred I. Simon, Silver Spring, Md., for appellant.
Mr. Gregory Hankin, Washington, D.C., filed pleadings pro se.
Before EDGERTON, Senior Circuit Judge, and WRIGHT and MCGOWAN, Circuit Judges, in Chambers.
ORDER
PER CURIAM.


1
Whereas this court on May 29, 1963, entered a judgment dismissing the appeal in the above-entitled case, and whereas a certified copy of the judgment was issued to the District Court on September 24, 1963, and whereas the Supreme Court of the United States granted a petition for writ of certiorari to this court reversing and remanding this case for further proceedings, and appellant having filed a motion for summary reversal, and this case having been heard on the merits on the record on appeal from the United States District Court for the District of Columbia and was argued by counsel, on consideration whereof it is


2
ORDERED that the certified copy of the judgment and opinion issued to the District Court is hereby recalled, and it is


3
FURTHER ORDERED that the judgment and opinion dated May 29, 1963, 116 U.S.App.D.C. 127, 321 F.2d 393, are hereby vacated, and it is


4
FURTHER ORDERED that appellant's motion for summary reversal is hereby denied, and it is


5
FURTHER ORDERED that the judgment of the District Court appealed from in this cause be and it is hereby affirmed, and it is


6
FURTHER ORDERED by the court that appellee Hankin recover from appellant his taxable costs on this appeal and have execution therefor.